EXHIBIT 99.1 DECOR PRODUCTS INTERNATIONAL, INC ANNOUNCES PRIVATE OFFERING OF COMMON STOCK AND PROPOSED AMEX LISTING Dongguan, Guangdong Province, China.Today, August 6, 2009, Décor Products International, Inc., a Florida corporation (DCRD:BB), announced that it proposes to sell common stock in a private placement.The company intends to sell up to 3,000,000 shares in an unregistered transaction which is expected to close on or before August 31, 2009. The price will be negotiated at a future date, and it will be based on the publicmarket price and the future prospects of the company, among other things.The proceeds will be used for working capital. This press release does not constitute an offer to sell or the solicitation of an offer to buy any securities of the company. There shall not be any sale of the above securities in any jurisdiction in which such offering would be unlawful. The securities indicted above will not be offered or registered for offer and sale under the Securities
